                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Energy Transfer LP (formerly known as        )
Energy Transfer Equity, L.P.) and Energy     )
Transfer Operating, L.P. (formerly known     )
as Energy Transfer Partners, L.P.),          )
                                             )
               Plaintiffs,                   )     ORDER OF RECUSAL
                                             )
       vs.                                   )
                                             )
Greenpeace International (also known         )
As “Stichting Greenpeace Council”),          )
Greenpeace, Inc.; Greenpeace Fund, Inc.;     )
Red Warrior Society (also known as “Red      )
Warrior Camp”); Cody Hall; Krystal Two       )
Bulls; and Charles Brown,                    )     Case No.: 1:19-cv-049
                                             )
               Defendants.                   )


       Pursuant to 28 U.S.C. § 455(a), the undersigned recuses himself from hearing or

determining any further proceeding in this case.

       IT IS SO ORDERED.

       Dated this 20th day of March, 2019.

                                                   /s/ Clare R. Hochhalter
                                                   Clare R. Hochhalter, Magistrate Judge
                                                   United States District Court 
